PER CURIAM.
Martell Whitaker filed a petition for writ of mandamus alleging undue delay by the district court in ruling on his motion for reconsideration of that court’s order denying relief on Whitaker’s 28 U.S.C. § 2255 (2000) motion. The district court ruled on the motion on February 3, 2005. Accordingly, the mandamus petition is now moot. Therefore, although we grant Whitaker’s motion to proceed in forma pauperis, we deny the petition for mandamus relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. The motion to expedite consideration of this petition is denied as moot.

PETITION DENIED